


Exhibit 10.34


FIRST AMENDMENT TO ASSIGNMENT AND ASSUMPTION AGREEMENT


THIS FIRST AMENDMENT TO ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Amendment”)
dated as of January 2, 2014 is between EarthLink, LLC (“EarthLink”), EarthLink
Holdings Corp., a Delaware corporation (“HoldCo”), and EarthLink Shared
Services, LLC, a Delaware limited liability company (“Shared Services”). All
capitalized terms used in this Amendment and not defined herein have the
respective meanings ascribed to them in the Agreement and Plan of Merger, dated
as of December 30, 2013 (the “Merger Agreement”), by and among EarthLink, Inc.,
HoldCo and EarthLink.


RECITALS


WHEREAS, the parties entered into that certain Assignment and Assumption
Agreement, dated as of December 30, 2013 (the “Agreement”); and


WHEREAS, the parties which to confirm the terms and conditions of the Agreement
and make certain amendments on the terms and conditions set forth in this
Amendment.


NOW, THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, EarthLink, HoldCo, MergerSub and
Shared Services hereby agree as follows:


1.    Exhibit B of the Agreement is hereby deleted and replaced in its entirety
by Exhibit B, attached to this Amendment.


2.    This Amendment shall be deemed to be effective at the Effective Time.


3.    This Amendment is limited in effect and, except as specifically set forth
in this Amendment, shall apply only as expressly set forth in this Amendment and
shall not constitute a modification or amendment of any other provision of the
Agreement. The Agreement is modified only by the express provisions of this
Amendment, and shall as so modified remain in full force and effect and is
hereby ratified and confirmed by the parties hereto in all respects.




[Signatures Follow on Next Page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this First Amendment to
Assignment and Assumption Agreement as of the date first written above.
 


EARTHLINK HOLDINGS CORP.,
a Delaware corporation
 


By: /s/ Bradley A. Ferguson            
Name: Bradley A. Ferguson
Title: Executive Vice President, Chief         Financial Officer
 


EARTHLINK, LLC,
a Delaware limited liability company




By: /s/ Bradley A. Ferguson            
Name: Bradley A. Ferguson
Title: Executive Vice President, Chief         Financial Officer




EARTHLINK SHARED SERVICES, LLC,
a Delaware limited liability company




By: /s/ Bradley A. Ferguson            
Name: Bradley A. Ferguson
Title: Executive Vice President, Chief         Financial Officer


Exhibit B


Plans


•
EarthLink, Inc. 2013 Short-Term Incentive Bonus Plan

•
EarthLink, Inc. Second Amended and Restated Change-in-Control Accelerated
Vesting and Severance Plan

•
EarthLink, Inc. Severance Plan and Summary Plan Description

•
EarthLink, Inc. Employee Handbook



21685644v2

2

